On the defendant’s stipulation to appear in the courts of Puerto Rico in any action instituted by the plaintiff to recover on the cause of action alleged in the complaint herein and to waive the Statute of Limitations, the orders appealed from are unanimously reversed, the motion to dismiss the complaint granted and judgment is directed to be entered in favor of the defendant dismissing the complaint herein. Settle order on notice. Concur — Callahan, J. P., Breitel, Bastow, Botein and Rabin, JJ. [See 285 App. Div. 1030.]